NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 1 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSANNA FATIMAH SAFFAIE,                        No.    16-56752

                Plaintiff-Appellant,            D.C. No. 2:15-cv-03472-FFM

 v.
                                                MEMORANDUM *
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                 Frederick F. Mumm, Magistrate Judge, Presiding

                             Submitted April 9, 2018**
                               Pasadena, California

Before: SCHROEDER and M. SMITH, Circuit Judges, and DRAIN,*** District
Judge.

      Plaintiff-Appellant Rosanna Saffaie appeals the magistrate judge’s decision

affirming the Defendant-Appellee Acting Commissioner of Social Security’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Gershwin A. Drain, United States District Judge for
the Eastern District of Michigan, sitting by designation.
denial of her application for disability insurance benefits under Title II of the

Social Security Act. 1

      We review de novo the district court’s affirmance of the Commissioner’s

final decision. Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir. 2001). We

have jurisdiction pursuant to 28 U.S.C. § 1291, and we reverse the magistrate

judge’s decision with instructions to remand this matter to the ALJ for further

proceedings.

      1.       The ALJ’s failure to consider Saffaie’s 2013 medical records from

treating sources Dr. Michael Minehart, Dr. Hugh Gelabert, and Dr. Lin G. LeMay

and these physicians’ diagnosis of Complex Regional Pain Syndrome (CRPS) was

not harmless error as found by the magistrate judge. An ALJ’s error is harmless

when it is “inconsequential to the ultimate nondisability determination.” Molina v.

Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012) (citations omitted). The

Administration has specific guidelines for the evaluation of CRPS for purposes of

disability determination. See SSR 03-02p. The ALJ’s failure to analyze Saffaie’s

CRPS diagnosis in accordance with SSR 03-02p was not a harmless error because

it is not “clear from the record that [the] ALJ’s error was inconsequential to the

ultimate nondisability determination.” See Robbins v. Soc. Sec. Admin., 466 F.3d

880, 885 (9th Cir. 2006) (citation and internal quotation marks omitted). The

1
 The parties consented to proceed before the magistrate judge pursuant to 28
U.S.C. § 636(c).

                                           2                                    16-56752
ALJ’s decision was therefore not supported by substantial evidence. See Revels v.

Berryhill, 874 F.3d 648, 654, 662-69 (9th Cir. 2017).

       2.      The ALJ did not provide clear and convincing reasons to reject

Saffaie’s testimony concerning her symptoms and functional limitations because

he failed to consider her testimony in light of her CRPS diagnosis and SSR 03-02p.

See Revels, 874 F.3d at 666-67. The ALJ’s non-disability determination was based

in large part on the “great weight” he afforded to the one-time consultative

examination of Dr. Michael S. Wallack, which occurred prior to Saffaie’s 2013

CRPS diagnosis. Dr. Wallack opined that Saffaie was exaggerating her symptoms

and that she had full range of motion in her extremities. However, SSR 03-02p

advises that “conflicting evidence in the medical record is not unusual in cases of

[CRPS] due to the transitory nature of its objective findings and the complicated

diagnostic process involved.” Id. It was reversible error for the ALJ not to

account for these features of Saffaie’s diagnosed impairment in evaluating her

testimony.

       3.      The ALJ also erred in rejecting the lay testimony of Saffaie’s

husband, Steven Cuellar, and her chiropractor, Bruce Holmes. SSR 03-02p

expressly states that third-party information from family members and medical

practitioners such as chiropractors is often critical in deciding an individual’s

credibility.


                                           3                                    16-56752
      4.     As to Cuellar, the ALJ erred in failing to provide express reasons for

discrediting his testimony. Our precedents provide that where a lay source’s

statement essentially duplicates a claimant’s testimony, the ALJ’s rejection of the

claimant’s subjective statements carries over to the lay source’s statement. See

Valentine v. Comm’r of Soc. Sec., 574 F.3d 685, 693-94 (9th Cir. 2009). Because

the ALJ erred in his reasoning for rejecting Saffaie’s testimony, he likewise erred

in his reasoning for rejecting her husband’s testimony.

      5.     With regard to Holmes, the ALJ erred in failing to discuss Holmes’s

treatment records as required by 20 C.F.R. § 404.1527(f)(1). Additionally, the

ALJ erred in affording minimal weight to Holmes’s residual functional capacity

assessment because it conflicted with Dr. Wallack’s opinion and Saffaie’s

description of her activities of daily living. In analyzing this conflict, the ALJ

again failed to account for the unique features of CRPS described in SSR 03-02p.

      We therefore reverse the judgment of the magistrate judge and remand to the

ALJ for further proceedings consistent with this memorandum disposition.

       REVERSED; REMANDED WITH INSTRUCTIONS.




                                           4                                    16-56752